Exhibit 10.1

Execution Version

OPERATING AGREEMENT
OF
SUPERIOR MATERIALS HOLDINGS, LLC

(formerly known as Superior Joint Venture, LLC)

          This Amended and Restated Operating Agreement (this “Agreement”) of
Superior Materials Holdings, LLC, formerly known as Superior Joint Venture, LLC
(the “Company”) is made effective as of April 1, 2007, by and between (i) Kurtz
Gravel Company, a Michigan corporation and Superior Materials, Inc. (f/k/a
Superior Redi-Mix, Inc.), a Michigan corporation (each, a “USC Member”), and
(ii) Edw. C. Levy Co., a Michigan corporation, d/b/a Clawson Concrete Company
(“Levy”). 

RECITALS

          A.          The parties hereto desire to enter into a joint venture
(the “Transaction”) for the manufacture and delivery of ready-mixed concrete,
production and sale of masonry block and related concrete products (including
pre-cast concrete) and certain sales of those specifically identified
contractors’ tools referenced in the Contribution Agreement (as hereinafter
defined) in the State of Michigan (the “Business”).

          B.          In accordance with and pursuant to the Michigan Limited
Liability Company Act, MCLA § 450.4101 et seq. (the “Act”), the Company was
formed as a Michigan limited liability company upon the filing of the Articles
of Organization of Superior Joint Venture, LLC (the “Articles”) with the
Michigan Department of Consumer and Industry Services on March 8, 2007.

          C.          Effective as of the date hereof, as contemplated by that
certain Contribution Agreement dated as of March 26, 2007 (the “Contribution
Agreement”), by and among the Company and the parties hereto, the parties hereto
are making contributions to the capital of the Company and are being issued
Shares (as hereinafter defined) in respect of such capital contributions.

          D.          Immediately upon the contributions made pursuant to the
Contribution Agreement, the Company will contribute such contributed assets to
the capital of the Company’s wholly-owned subsidiary Superior Materials, LLC
(f/k/a Superior Operating Subsidiary I, LLC) (together with BWB, LLC (f/k/a
Superior Operating Subsidiary II, LLC), the “Superior Subsidiaries”).  

          E.          The Members desire to enter into this Agreement in order
to evidence the admission of the parties hereto as Members and to set forth
their agreement regarding the manner in which the Company shall be governed and
operated and the other matters set forth herein.

          F.          For tax purposes it is intended that the Company shall be
classified as a “partnership,” and not an “association” taxable as a
“corporation,” as those terms are defined in Section 7701 of the Internal
Revenue Code of 1986, as amended (the “Code”), and the regulations promulgated
thereunder (the “Regulations”).

--------------------------------------------------------------------------------




AGREEMENT

          In consideration of the foregoing and the mutual covenants contained
in this Agreement and for other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

ARTICLE 1
DEFINITIONS

          Section 1.1          Definitions.

          The following terms, when used in this Agreement, shall have the
meanings set forth below unless the context requires otherwise.

          “Affiliate” means any Person that, directly or indirectly, through one
or more intermediaries, controls, or is controlled by, or is under common
control with, another Person.  The term “control,” as used in the immediately
preceding sentence, means the possession, directly or indirectly, of the power,
directly or indirectly, to direct or cause the direction of the management or
policies of the controlled Person through the ownership of more than fifty
percent (50%) of the voting rights attributable to the equity interests in such
Person, or otherwise.

          “Company Opportunity” shall mean an opportunity to purchase the equity
interests, stock or assets of, invest in, lease, enter into any joint venture or
strategic relationship or engage in a similar transaction with respect to, or to
build, construct or develop any plan related to any business falling within the
scope of the Business.

          “Levy Group” means, collectively, Levy and its successors and
permitted assigns (except assigns which are members of another Member Group).

          “Member” means each of the Persons that are parties to this Agreement,
and any other Person that hereafter becomes a Member in accordance with Article
12, but only for so long as each such Person remains a member of the Company in
accordance with this Agreement and the Act.

          “Member Group” means the Levy Group or the USC Group.

          “Person” means any natural person, corporation, partnership, limited
liability company, firm, association, trust, government, governmental agency or
any other entity, whether acting in an individual, fiduciary or other capacity.

          “Undistributed Profits” means, with respect to any Member, any profits
allocated to such Member under Section 9.1 less any distributions of such
profits to such Member under Section 8.4(a)(i).

          “USC Group” means the USC Members and their respective successors and
permitted assigns (except assigns which are members of another Member Group).

2

--------------------------------------------------------------------------------




ARTICLE 2
EFFECTIVENESS

          Section 2.1.           Effectiveness.

          The rights and obligations of the parties hereto and the organization
and empowerment of the Company contemplated hereunder shall be effective as of
the date the Articles were filed.

ARTICLE 3
FORMATION

          Section 3.1          Name.

          Upon execution of this Agreement and filing of an Amendment to the
Articles with the Michigan Department of Consumer and Industry Services, the
name of the Company will be “Superior Materials Holdings, LLC.”

          Section 3.2          Term.

          The term of the Company’s existence commenced on March 8, 2007, the
date the Articles were filed with the Michigan Department of Consumer and
Industry Services, and shall continue perpetually, unless dissolved before such
date in accordance with the provisions of this Agreement.

          Section 3.3          Certificates.

          The Members will execute, deliver and file any amendments and/or
restatements of the Articles and any other certificates (and any amendments
and/or restatements thereof) necessary for the Company to qualify to do business
in a jurisdiction in which the Company may wish to conduct business.  The
Members also shall cause the Company to be qualified, formed or registered under
assumed or fictitious name statutes or similar laws in any jurisdiction in which
the Company transacts business.

          Section 3.4          Principal Office Resident Agent.

          The principal office of the Company and the registered office which
the Company is required to maintain under the Act shall be located at 712 Abbott
Road, East Lansing, Michigan 48823 or such other place as the Members may select
from time to time.

          The resident agent of the Company shall be Capitol Corporate Services,
Inc.  or such other person as the Board may select from time to time. If the
resident agent shall ever resign, the Company shall promptly appoint a
successor.

3

--------------------------------------------------------------------------------




ARTICLE 4
PURPOSE AND POWERS

          Section 4.1           Purpose.

          (a)          The Company shall conduct the Business and undertake such
other activities related to the Business or any such other lawful business
activities as the Board of Directors may approve (the “Purposes”).  In
furtherance of the Purposes, the Company shall have all of the powers granted to
a limited liability company under the laws of the State of Michigan.

          (b)          The parties intend on conducting the Business through the
Superior Subsidiaries, each of which the Company has organized and wholly-owns. 
The business and affairs of each Superior Subsidiary shall be managed by the
Company acting through a board of directors of such Superior Subsidiary.  The
board of directors of each Superior Subsidiary shall at all times be the same as
the Board of Directors of the Company such that, in the event that any
individual becomes, or ceases to be, a member of the Board of Directors of the
Company, such individual shall automatically become, or cease to be (as the case
may be), a member of the board of directors of such Superior Subsidiary.  The
board of directors of each Superior Subsidiary shall manage such Superior
Subsidiary in the manner specified in Article 6 below, substituting, for this
purpose, the name of such Superior Subsidiary for the word “Company” in Article
6 and replacing subsection (m) with the words “(m) any issuance of any equity
interest to any Person other than the Company” in Section 6.8. 

          Section 4.2          Powers.

          In furtherance of the Purposes, but subject to all of the provisions
of this Agreement, the Company shall have the power and is hereby authorized to:

 

          (a)          acquire by purchase, lease, contribution of property or
otherwise, own, hold, sell, convey, transfer, liquidate, dissolve or dispose of
any real, personal or intangible property (such property including stock in
corporations and interests in any partnerships, trusts, limited liability
companies or other entities) which may be necessary or incidental to the
accomplishment of the Purposes;

 

 

 

          (b)          operate, maintain, finance, improve, assign, mortgage,
lease or demolish or otherwise dispose of any real, personal or intangible
property which may be necessary or incidental to the accomplishment of the
Purposes;

 

 

 

          (c)          enter into, create, dissolve or liquidate partnerships,
limited liability companies, trusts, associations, corporations or other
ventures in furtherance of the Purposes;

 

 

 

          (d)          borrow money and issue evidences of indebtedness in
furtherance of any or all of the Purposes and secure the same by mortgage,
pledge or other lien on the assets of the Company;

 

 

 

          (e)          enter into, perform and carry out contracts of any kind;

 

 

 

          (f)          employ or otherwise engage employees, managers,
contractors, advisors, attorneys, consultants and any other agents of the
Company, and define their duties and pay reasonable compensation for such
services; and

 

 

 

          (g)          do such other things and engage in such other activities
related to the foregoing as may be necessary or incidental to the conduct of the
Business or related to the Business, and have and exercise all of the powers and
rights conferred upon limited liability companies formed pursuant to the Act.

4

--------------------------------------------------------------------------------




ARTICLE 5
OWNERSHIP

          Section 5.1          Ownership Interests.

 

           (a)            There shall be one class of ownership interest in the
Company (referred to herein as the “Shares”) and, except as specifically set
forth herein, each Member shall have the same relative rights, powers, and
duties with respect to its Shares.

 

 

 

           (b)            The Company is authorized to issue Two Thousand
(2,000) Shares.

          Section 5.2          Transfer of Shares.

 

           (a)            Except as provided in Section 5.2(b) or 5.2(c), no
Member may sell, transfer, assign or pledge its Shares without the written
consent of the other Members.  For purposes of this Agreement, a transfer of
Shares shall include any transfer of a beneficial interest in the Shares or the
granting of any lien or encumbrance on such Shares.  Any sale, transfer,
assignment or pledge of Shares not permitted by this Article 5 will be void and
of no effect.

 

 

 

           (b)            A Member may at any time transfer all, but not less
than all, of its Shares to an Affiliate.  No transfer of Shares in reliance on
this Section 5.2(b) will affect the Members’ rights or obligations under this
Agreement, except as may be approved by the Board of Directors pursuant to
Section 6.8.

 

 

 

          (c)            At any time after three (3) years after the date of
this Agreement and during the term of this Agreement, a Member Group may
transfer all, but not less than all, of its Shares to any Person without the
prior written consent of the other Member Group if the transferring Member Group
complies with the provisions of this Section 5.2(c):


 

              (i)          The transferring Member Group shall promptly give
written notice (the “Notice”) to the Member Group of which it is not a member
(the “Other Member Group”) at least sixty (60) days prior to the closing of the
proposed transfer.  The Notice shall describe in reasonable detail the terms of
the proposed transfer including, without limitation, (i) the number of Shares to
be transferred (the “Offer Shares”), (ii) the date of the proposed transfer,
(iii) the price and form of consideration to be paid, and (iv) the name and
address of the prospective transferee.

5

--------------------------------------------------------------------------------




 

              (ii)        Upon receipt of the Notice, the Other Member Group may
elect to purchase all (but not less than all) of the Offer Shares, exercisable
by the members of the Other Member Group in proportion to their Share ownership
or as they may otherwise agree, at the price and on the terms specified in the
Notice by delivering written notice of such election to the transferring Member
Group within thirty (30) business days after the delivery of the Notice.  If the
Other Member Group elects to purchase the Offer Shares from the transferring
Member Group, the transfer of such Shares shall be consummated on or about the
original proposed closing date set forth in the Notice, which shall not be more
than sixty (60) business days following the receipt of the Notice.  To the
extent the Other Member Group does not elect to purchase the Offer Shares, the
transferring Member Group may consummate the proposed transfer on the terms set
forth in the Notice.  Any transfer not on such terms, or effected more than
one-hundred twenty (120) days following receipt of the Notice, shall not be
permitted by this Section 5.2(c) unless the transferring Member Group again
complies with all of the provisions hereof.

 

 

 

              (iii)       This Section 5.2(c) shall not apply to any transfer
effected pursuant to the provisions of Section 5.2(b).  At any time prior to the
closing of any transfer pursuant to this Section 5.2(c), the Other Member Group
may make the demand under Section 5.3 and the process provided under Section 5.3
shall take precedence over the process provided in this Section 5.2.


 

          (d)        Upon any transfer of Shares permitted by this Section 5.2,
the transferee shall be admitted as a Member of the Company (and as a Member of
the transferring Member’s Member Group) pursuant to Article 12 only upon
executing a joinder agreement in form and substance acceptable to the Board of
Directors pursuant to which the transferee agrees to become bound by the terms
hereof and assume all of the liabilities of the transferring Member under this
Agreement.  Such transfer or assignment shall not discharge the transferring or
assigning Member or Members from their obligations under this Agreement, unless
the non-transferring or non-assigning Member Group hereto consents to such
discharge.

          Section 5.3      Buy-Sell Provision.

 

          (a)         At any time after three (3) years after the date of this
Agreement (or before such time but only as provided in Section 6.3(f)) and
during the term of this Agreement, any Member Group (the “Terminating Group”)
may demand that the other Member Group (the “Remaining Group”) either purchase
all of the Terminating Group’s Shares, or sell all of its Shares to the
Terminating Group.  Such right shall be exercised by the Terminating Group by
providing written notice to the Remaining Group (the “Notice”), which Notice
shall set forth the cash price and other terms upon which the Remaining Group
shall either (i) sell its Shares to the Terminating Group (pro rata to the
Terminating Group’s Members in proportion to their share ownership or as the
Terminating Group may otherwise agree) or (ii) purchase the Terminating Group’s
Shares (pro rata by the Remaining Group’s Members in proportion to their Share
ownership or as the Remaining Group may otherwise agree).  In no event shall the
cash price offered by the Terminating Group be less than the price calculated in
accordance with the formula provided on attached Exhibit 5.3.  The Remaining
Group shall elect either to sell its Shares to the Terminating Group or to
purchase the Terminating Group’s Shares within the “Period” (as defined below);
provided that if the Remaining Group shall make no election within the Period,
it shall be deemed to have elected to sell its Shares to the Terminating Group. 
For purposes of this Agreement, the “Period” means 30 days after the date the
Notice is given pursuant to Section 14.1(c). The closing of any sale of Shares
pursuant to this Section 5.3 shall occur within 60 days after the end of the
Period, on a date specified by the purchasing Remaining Group; provided that if
the Remaining Group desires to finance the purchase of the Shares, it may extend
the closing for up to an additional 15 days (i.e., to 75 days after the end of
the Period) and may condition the closing on its ability to obtain financing. 
If the closing does not occur for failure of the Remaining Group to obtain
financing, such event will be treated as an election by the Remaining Group to
sell its Shares to the Terminating Group.  At the closing, (i) the purchase
price shall be paid in full by cash or by certified or bank check, and (ii) the
selling Member Group shall deliver the certificate(s) for its Shares duly
endorsed for transfer to the purchasing Member Group or accompanied by executed
stock powers endorsed to the applicable purchasing Members; such certificate(s)
shall also be accompanied by any other documents that are necessary to transfer
to the applicable purchasing Members good title to the Shares being purchased.

6

--------------------------------------------------------------------------------




 

          (b)         If the purchaser of Shares in a transaction under this
Section 5.3 defaults in payment of the purchase price set forth in the Buy-Sell
Notice, the seller of such Shares, by notice to such purchaser within 10 days
after such default has occurred, may terminate the agreement for the sale of the
Shares to the purchaser and the seller, by notice to the purchaser, may elect to
purchase, or designate some other person or entity to purchase, the Shares held
by the purchaser at a price which is 20% lower than the Buy-Sell Price and on
the payment terms set forth therein. If the seller makes such an election, the
transaction must be completed on or before the thirtieth (30th) day after the
seller transmits notice of such election to the purchaser (subject to extension
by mutual agreement of the Terminating Member and the Remaining Member). The
rights of the seller under this Section 5.3 (b) are in addition to any other
rights that it may have under this Agreement or other wise as a result of a
default of the purchaser.

 

 

 

          (c)         If a transaction under this Section 5.3 is to occur, the
seller in such transaction may, upon notice to the purchaser and the Company,
require that all financial obligations of the Company to such seller and its
affiliates be satisfied in connection with such acquisition, whether or not
otherwise due and payable. For this purpose, a financial obligation means any
debt of the Company (other than trade payables in the ordinary course of
business and not yet due) and any contingent obligation in respect of debt of
the Company (such as would exist if the seller guaranteed borrowings by the
Company from a third party). Any outstanding indebtedness for borrowed money
shall be satisfied either by payment from the Company or purchase by the
purchaser or its designee of the obligation, in either case at the outstanding
principal amount thereof plus interest accrued (but unpaid) through the date of
payment. A contingent financial obligation shall be satisfied by a release of
the seller or an indemnity or other arrangement reasonably satisfactory to the
seller, including but not limited to an indemnity any for secondary pension
withdrawal liability that may exist on the part of the seller.

 

 

 

          (d)         As of the closing date of a transaction referred to in
this Section 5.3, the seller in such transaction shall enter into a customary
non-competition agreement with the buyer in such transaction restricting the
seller from competing with the Business within the State of Michigan for a
period of five (5) years after such closing date.

7

--------------------------------------------------------------------------------




          Section 5.4          Insolvency

          Notwithstanding any term or provision in this Article 5 to the
contrary, if a Member or a Member’s direct, indirect or ultimate parent
(including, without limitation, U.S. Concrete, Inc.) becomes unable to pay its
debts as they become due, becomes the subject of a bankruptcy or other
insolvency proceeding, makes an assignment for the benefit of creditors or
otherwise seeks protection from its creditors (the “Insolvent Member”), then (a)
the provisions of Sections 5.2(b) and (c) and Section 5.3 shall no longer apply,
(b) the non-Insolvent Members shall have the right to purchase all or any
portion of the Insolvent Member’s Shares in proportion to their Share ownership
of the non-Insolvent Members or as they may otherwise agree, and (c) the
purchase price of such Shares shall equal the price calculated in accordance
with the formula provided on attached Exhibit 5.3.  The non-Insolvent Member may
exercise its right to purchase by giving the Insolvent Members written notice
specifying the date upon which the such purchase will be consummated.

ARTICLE 6
BOARD OF DIRECTORS

          Section 6.1           Board of Directors.

          All aspects of the business and affairs of the Company shall be
managed, and all decisions affecting the business and affairs of the Company
shall be made, by the Members through a Board of Directors (the “Board of
Directors”).  The Members, acting through the Board of Directors shall have the
right, power and authority to take any and all actions consistent with the
Purposes that are permitted hereunder and under applicable law.  No Member shall
have any right, power or authority to act (as agent or otherwise) for, or to
bind, the Company in any manner except through the Board of Directors or as
otherwise provided in this Agreement. 

          Section 6.2          Number; Chairman.

          The Board of Directors shall be composed of five (5) representatives
(each a “Representative” and collectively the “Representatives”).  The USC Group
shall have the right to appoint three (3) representatives to the Board of
Directors (the “USC Representatives”) and the Levy Group shall have the right to
appoint two (2) Representatives to the Board of Directors (the “Levy
Representatives”).  The initial USC Representatives shall be Michael W. Harlan,
Robert D. Hardy and Michael Gentoso.  The initial Levy Representatives shall be
S. Evan Weiner and Dan Mergens.  One Representative shall serve as Chairman of
the Board, who shall be elected by the Board of Directors.  The Chairman shall
not have a separate casting vote and his sole responsibility shall be to preside
at Board Meetings, and to vote in his capacity as Representative.

8

--------------------------------------------------------------------------------




          Section 6.3          Meetings.

 

          (a)             Regular quarterly meetings of the Board of Directors
shall be held, without notice and without the necessity of a written agenda,
within 45 days after the beginning of each fiscal quarter according to an annual
schedule prepared and distributed by the Chairman at least ten business days
prior to the first quarterly meeting of each fiscal year or as otherwise
scheduled by the Board, for review of all significant matters relating to the
Company’s business.

 

 

 

          (b)           All meetings of the Board of Directors shall be held at
the principal office of the Company, or at such other place as shall be
designated in a Meeting Notice (as defined in Section 6.3(d)), at such times as
shall be designated from time to time in a Meeting Notice (as hereinafter
defined).  Meetings of the Board of Directors shall be presided over by a
Chairman, to be appointed as set forth in Section 6.2.  All significant planning
and strategy matters relating to the Company will be brought before the Board of
Directors.  No action shall be taken by the Board of Directors without the
affirmative vote of at least a majority of the Board of Directors present at a
meeting duly called and held (in person or by telephone) at which a quorum is
present.  Notwithstanding the foregoing, any decision of the Company (i) to
pursue any USC Member’s indemnification obligations to the Company or to enforce
the Guaranty (as defined below) or (ii) not to retain the real property (the
“Sale Property”) that is subject to the contractual rights and obligations
summarized in that certain memo from Steve Proto to Cesar Monroy dated June 15,
2003 with respect to the Grand Ledge and Lake Lansing properties upon a
third-party offer to purchase such property (so long as the purchase price of
such property is not above 3,750,000), will require the affirmative vote of the
two Levy Representatives and not a majority of the Board of Directors; provided
that upon a third-party purchase of the Sale Property, BWB, Inc. of Michigan (or
another Member designated by the USC Group) will be entitled to receive the
proceeds of the sale unless the Company has assumed the obligations summarized
in the memo to remit the net proceeds of the sale to the original owners of the
Sale Property.  The attendance (in person or by telephone) of a majority of the
Representatives of the Board of Directors that include at least one USC
Representative and one Levy Representative shall constitute a quorum; provided
that if a Representative does not appear at a meeting (and, if a special
meeting, has been given a Meeting Notice), and the proposed meeting is adjourned
for failure of a quorum, and the same Representative again does not appear (and,
if a special meeting, has been given a Meeting Notice for the rescheduled
meeting), then such Representative shall be deemed present at the rescheduled
meeting for purpose of determining whether a quorum is present.  Significant
Transactions (as defined is Section 6.8) will require the affirmative vote of a
four-fifths (4/5) majority of the Board of Directors.

 

 

 

          (c)           Representatives on the Board of Directors may
participate in any regular or special meeting of the Board of Directors
telephonically or through other similar communications equipment, as long as all
of the Representatives participating in the meeting can hear one another. 
Participation in a meeting pursuant to the preceding sentence shall constitute
presence in person at such meeting for all purposes of this Agreement.

9

--------------------------------------------------------------------------------




 

          (d)           Any Representative may call a special meeting of the
Board of Directors upon at least three (3) business days prior written notice
(the ‘‘Meeting Notice”), which Meeting Notice shall be given no more than thirty
(30) days before the proposed meeting date, and which shall include a proposed
agenda for the meeting.  The requirement of a Meeting Notice may be waived by a
Representative in writing or by attendance (unless such attendance is solely for
the purpose of objecting to the failure to provide a Meeting Notice). 
Additional matters may be added to the proposed agenda for any special meeting
by any Representative upon written notice to the other Representatives, provided
such notice is given at least three (3) business days before the proposed
special meeting, or such lesser period that is affirmatively agreed to by a
majority of the Representatives.

 

 

 

          (e)           Any action required or permitted to be taken at a
regular or special meeting of the Board of Directors may be taken without a
meeting by unanimous written consent, which consent shall set forth the actions
to be so taken.  Any such writing or writings shall be filed with the minutes of
the proceedings of the Board of Directors.  Any such unanimous written consent
shall be the approval of the Board of Directors as if such action was taken at a
properly called and constituted meeting of the Board of Directors at which all
of the Representatives were present and voting.

 

 

 

          (f)            In the event of a disagreement among the Board of
Directors or the Members regarding any dispute wherein (i) the solvency of the
Company would be reasonably expected to be threatened, or (ii) the ability of
the Company to operate as a going concern would reasonably be expected to be
materially adversely affected (any such disagreement being referred to herein as
a “Dispute”), the Members shall negotiate in good faith to resolve the
disagreement.

 

 

 

          (g)            A Representative may appoint another Representative to
vote or otherwise act for him at any regular or special meeting of the Board of
Directors by signing a proxy appointment form and delivering it to the
individual so appointed.  Unless otherwise provided in the proxy, any proxy may
be revoked at any time prior to the vote pursuant to such proxy by written
notice delivered to the Company.  Representatives attending by proxy shall be
counted for purposes of establishing a quorum.

          Section 6.4          Tenure; Vacancies.

          Each Representative shall hold office until resignation, removal or
death. Any Representative may resign at any time by giving written notice to the
Board of Directors and the Members.  The resignation of a Representative shall
take effect upon receipt of notice thereof or at such later time as shall be
specified in such notice; and, unless otherwise specified therein, the
acceptance of such resignation shall not be necessary to make it effective. 
Either Member Group may, at any time in its sole discretion, remove and replace
any or all Representatives designated by such Member Group.  Any vacancy on the
Board of Directors shall be filled by the Member Group who designated the
vacating Representative.

10

--------------------------------------------------------------------------------




          Section 6.5          Compensation.

          Except as otherwise may be agreed in writing by the Members, the
Representatives shall not receive any salary or fee for services rendered in
their capacity as Representatives.

          Section 6.6          Unauthorized Actions.

          None of the Members or the employees or agents thereof, or officers of
the Company, without the prior approval of the Board of Directors, shall take
any action on behalf of or in the name of the Company, or enter into any
commitment or obligation binding upon the Company, except for (i) actions
expressly authorized by this Agreement, (ii) by any Member (or officer) within
the scope of such Member’s (or officer’s) authority expressly granted under this
Agreement, and (iii) actions authorized by the approval of the Board of
Directors in the manner set forth under this Agreement.

          Section 6.7          Indemnification.

          The Company shall indemnify and advance expenses to any Person to the
maximum extent that would be authorized, permitted or required by the Act, in
respect to any threatened, pending or completed action, suit or proceeding
(including actions by or in the right of the Company) to which any such Person
may be made a party by reason of the fact that such person was a Representative,
an officer, a Member or an employee, representative, Affiliate, director,
member, manager or officer of a Member.  In any situation in which such
indemnification or advancement of expenses is authorized, permitted or required
by or under the Act, the obligations of the Company to indemnify and advance
expenses shall be mandatory, but such obligation shall only be enforceable
against the assets of the Company.  Expenses advanced pursuant to this Section
6.7 shall not be subject to reimbursement unless it is ultimately determined by
a court of competent jurisdiction that the recipient of such advance is or was
not entitled to be indemnified by the Company for the expenses advanced.

          Section 6.8          Significant Transactions.

          The following actions with respect to the Company or the Superior
Subsidiaries (“Significant Transactions”) will require the affirmative vote of a
four-fifths (4/5) majority of the Board of Directors at a meeting duly called
and held (in person or by telephone), or a unanimous written consent of the
Board of Directors in lieu of a meeting (it being understood that the Act may
impose additional requirements with respect to any such actions).  Neither the
Company nor the Superior Subsidiaries will make any commitment or incur any
liability in respect of any of the following actions unless such requirement has
been satisfied. 

 

          (a)            Approval of an annual operating budget that projects
earnings before tax below five (5%) percent of sales.

 

 

 

          (b)            Approval of a capital budget that exceeds one hundred
fifty (150%) percent of annual budgeted depreciation expense.

 

 

 

          (c)            Incurrence of indebtedness that results in a debt to
equity ratio in excess of 1.75 to 1.0.

11

--------------------------------------------------------------------------------




 

          (d)            A distribution to the Members by way of dividend or
otherwise in any one fiscal year except as provided in Section 8.4(a).

 

 

 

          (e)            Conducting any business other than the Business.

 

 

 

          (f)            The sale, transfer or issuance, other than as set forth
in Section 8.2, or repurchase by the Company of Shares or other ownership
interests in the Company, including any options, warrants or other interests
representing or convertible into an ownership interest or a right to obtain an
ownership interest in the Company.

 

 

 

          (g)            Entering into any guarantees or indemnities (except for
indemnities to third parties entered into in the ordinary course of business)
for the benefit of any Member or third party.

 

 

 

          (h)            Any acquisition of a business, whether by merger,
consolidation, or acquisition of equity or assets, or joint venture or any
investment in a business.

 

 

 

          (i)            The sale of over $5,000,000 or of five percent (5%) of
the assets of the Company in a single transaction or series of related
transactions.

 

 

 

          (j)            The merger or consolidation or corporate
reorganization, liquidation or dissolution of the Company or the commencement of
any such proceeding under any bankruptcy, insolvency or similar law.

 

 

 

          (k)            Any transaction or dealing with any Member or any
affiliate of a Member.

 

 

 

          (l)            The determination that the Company requires an
additional capital contribution from the Members or the approval of a
convertible loan facility provided by a Member in accordance with Section 8.2.

 

 

 

          (m)            Any issuance of Shares by the Company that would result
in a Member owning more than 60% of the issued and outstanding Shares.

 

 

 

          (n)            Any decision with respect to the payment of a pension
withdrawal liability.

 

 

 

          (o)            The right to waive the requirements under Section
5.2(b) of this Agreement.

 

 

 

          (p)            Any decision by the Company to waive or release any
obligation of a USC Member or U.S. Concrete, Inc. under that certain Guaranty,
dated as of the date of this Agreement, between U.S. Concrete, Inc., Levy and
the Company (the “Guaranty”)..

 

 

 

          (q)            Any amendment to the Articles of Organization of the
Company.

12

--------------------------------------------------------------------------------




ARTICLE 7
OFFICERS

          Section 7.1          Officers.

 

          (a)             The Board of Directors may appoint such officers at
such time, for such term, with such power and authority and for such
compensation and other benefits (if any), all as the Board of Directors shall
determine in its discretion.  The officers of the Company shall initially
include a President, Secretary and a Treasurer.  Each such officer shall hold
office for the term for which such officer is appointed.  Any individual may
hold any number of offices.

 

 

 

          (b)             Subject to applicable law and any applicable
contractual relationships, officers may be removed at any time with or without
cause by the Board of Directors.

 

 

 

          (c)             Each officer of the Company will have the authority
normally associated with the position, subject to any specific delegation of
authority and duties made to such officer by the Board of Directors pursuant to
this Section 7.1.

ARTICLE 8
CAPITAL CONTRIBUTIONS, DISTRIBUTIONS, SPECIAL PAYMENT OBLIGATION

          Section 8.1          Capital Contributions.

          Contemporaneously with the execution of this Agreement and pursuant to
the terms of the Contribution Agreement, the parties hereto are making
contributions to the capital of the Company and being issued Shares as set forth
on Exhibit A attached hereto and are hereby admitted to the Company as Members.

          Section 8.2          Additional Contributions.

 

          (a)            The Members may, but shall not be required to, make
additional capital contributions to the Company.  If the Board of Directors
determines that the Company requires additional capital, the Members will be
requested to make additional capital contributions in proportion to their Share
ownership.  If either Member Group does not provide such funding, the other
Member Group may, but is not required to, contribute the shortfall, exercised by
the Members of such Member Group in proportion to their Share ownership or as
they may otherwise agree.  After all additional capital is contributed,
additional Shares shall be authorized and issued to the Members as necessary so
that the Shares held by each Member shall be proportional to each Members
aggregate capital contributions as a fraction of the total aggregate capital
contributions of all Members; provided, however, the Member Group contributing
such funding may, instead of providing such funding in exchange for additional
Shares, elect to provide such funding to the Company in the form of a
convertible loan facility on terms and conditions satisfactory to such Member
Group and the Board of Directors.

 

 

 

          (b)            Notwithstanding any term or provision in this Agreement
to the contrary, each Member shall have the right to contribute additional
assets located in Michigan relating to the Business in exchange for additional
Shares.  In no event, however, shall such contributing Member’s ownership
interest in the Company exceed 60%.

13

--------------------------------------------------------------------------------




          Section 8.3          Status of Capital Contributions.

 

          (a)             No Member shall be entitled to demand the return of
its capital contributions prior to the dissolution and winding-up of the
Company.

 

 

 

          (b)             The Members shall not receive any interest, salary or
draw with respect to their capital contributions or for services rendered to or
on behalf of the Company or otherwise in their capacity as Members, except as
otherwise specifically agreed in a writing executed by all Members.

          Section 8.4          Distributions.

 

          (a)             Distributions shall be made to the Members at the
times and in the aggregate amounts determined by the Board of Directors.  Any
distributions shall be made in the following manner and order of priority:


 

                 (i)          First, to the Members to the extent of any
Undistributed Profits allocated to them, in the order of priority allocated to
them (i.e., distribution of Undistributed Profits on a “first in, first out”
basis); and

 

 

 

                 (ii)        Then, to the Members pro rata, in accordance with
their Shares.


 

          (b)             Notwithstanding the foregoing, the Company shall make
minimum distributions to each Member during or as soon as practicable following
the end of each fiscal year in an amount equal to the taxable income allocated
to such Member under Section 9.3 for such fiscal year multiplied by the highest
marginal tax rates applicable to individuals residing in the State of Michigan,
provided such minimum distributions shall be treated as advances of future
distributions otherwise required by this Section 8.4(a).

 

 

 

          (c)             Notwithstanding any provision to the contrary
contained in this Agreement, the Company shall not make a distribution to a
Member if (i) such distribution would cause the Company to be in default under
or in violation of any agreement, (ii) after such distribution the Company would
not have sufficient cash to operate its business or (iii) such distribution
would violate Section 307 of the Act or other applicable law.

14

--------------------------------------------------------------------------------




ARTICLE 9
ALLOCATIONS; CAPITAL ACCOUNTS

          Section 9.1          Allocation of Profits and Losses.  

 

          (a)             The Company’s profit or loss for each fiscal year
shall be determined in accordance with generally accepted accounting principles
as applied in the United States, provided, however, that in no event shall any
expense or loss which is reimbursed or reimbursable to the Company, or against
which the Company is indemnified, by any Member or Affiliate of a Member
pursuant to this Agreement or any other agreement to which such Member or
Affiliate is a party be taken into account (but, rather, any such loss or
expense shall be disregarded) in determining such profit or loss.

 

 

 

          (b)             Subject to Sections 9.1(e) and 9.1(f) below, profit
for each fiscal year, determined in accordance with Section 9.1(a), shall be
allocated between the Members as follows:


 

                 (i)          the first $2,100,000 of profit for the fiscal year
ending December 31, 2007, shall be allocated to the members of the USC Group pro
rata based upon their Shares, and the balance of the profit for such fiscal year
shall be allocated among the Members pro rata based upon their Shares;

 

 

 

                 (ii)         profit for any subsequent fiscal year shall be
allocated first, pro rata, in proportion to and to the extent of (so as to
offset) any losses allocated pursuant to Section 9.1(c) below in any prior
fiscal year, in reverse of the order that such losses were allocated, and the
balance of any such profits shall be allocated as follows:


 

 

               (A)          the balance of any such profit for the first year
ending December 31, 2008, shall be allocated first to the members of the USC
Group (pro rata based upon their Shares) to the extent, and up to the amount, of
$750,000, and any remaining profit for such fiscal year shall be allocated among
the Members pro rata based on their Shares;

 

 

 

 

 

               (B)          the balance of any such profit for the fiscal year
ending December 31, 2009, shall be allocated first to the members of the USC
Group (pro rata based upon their Shares) to the extent, and up to the amount, of
$750,000, and any remaining profit for such fiscal year shall be allocated among
the Members pro rata based on their Shares; and

 

 

 

 

 

               (C)          the balance of any such profit for any subsequent
fiscal year shall be allocated among the Members pro rata based on their Shares.


 

          (c)             Subject to Sections 9.1(e) and 9.1(f) below, loss for
each fiscal year, determined in accordance with Section 9.1(a), shall be
allocated among the Members as follows:


 

                (i)          First, pro rata, in proportion to and to the extent
of (so as to offset) any Undistributed Profits from any prior fiscal year(s), in
reverse of the order that such Undistributed Profits were allocated, and

 

 

 

                (ii)         the balance of any losses shall be allocated
between the Members pro rata, based on their Shares.

15

--------------------------------------------------------------------------------




 

          (d)          To the extent that any profit is allocated so as to
offset any loss (or vice versa), such profit and loss shall be disregarded for
purposes of thereafter applying the provisions of this Section 9.1 and those of
Section 8.4 and in the definition of Undistributed Profits.

 

 

 

          (e)             The parties anticipate that the Company will (directly
or through one or more of the Superior Subsidiaries) earn rebates pursuant that
certain Cement Rebate Agreement of even date, and that such rebates will
generally be taken into account in determining the Company’s annual profit or
loss.  In applying the provisions of Sections 9.1(b)(i) and 9.1(b)(ii)(A) and
(B), however, the parties intend that such rebates be allocated among the
Members based on their Shares before the balance of any profit is allocated. 
For example,


 

 

(i)          if for the fiscal year ending December 31, 2007, such rebates
amount to $400,000, and total profit (determined before taking such rebates into
account) is $1,700,000, then (A) $1,700,000 (rather than $2,100,00) of profit
would be allocated to the members of the USC Group (pro rata based upon their
Shares), (B) the balance of the profit (i.e., the $400,000 of rebates) would be
allocated among all of the Members based on their Shares, and (C) Levy would be
required to make a payment to the USC Group of $160,000 pursuant to Section
9.1(g) below, but would be entitled to a distribution of $160,000 at such time
as the Undistributed Profits for such fiscal year were distributed, and

 

 

 

 

 

(ii)          if for the fiscal year ending December 31, 2008, such rebates
amount to $400,000, and total profit (determined before taking such rebates into
account) is $350,000, then $350,000 (rather than $750,00) of profit would be
allocated to the members of the USC Group (pro rata based upon their Shares),
and the balance of the profit (i.e., the $400,000 of rebates) would be allocated
among all of the Members based on their Shares.


 

          (f)          In the event that any goodwill contributed by a Member is
impaired, any deduction from or charge against profit or loss for such
impairment shall be specially allocated to such Member, and such allocation
shall (on a dollar for dollar basis) decrease the profit, or increase the loss,
which would otherwise be allocated to such Member.  For example, if a USC Member
were to contribute $3 million of goodwill, and such goodwill were to become
completely impaired in a subsequent year for which the profit allocable to such
USC Member (determined before the application of this paragraph) were $3
million, then such USC Member would be allocated no profit (or loss) for such
fiscal year.  No deduction for impairment allocated to any USC Member shall be
taken into account, however, for purposes of applying the provisions of Section
(g) below and; accordingly, no such deduction shall give rise to (or increase)
any obligation of Levy to make a payment to such USC Member pursuant to Section
9.1(g) below.  In addition, the parties acknowledge that the USC Group is
contributing, among other assets, prepaid licenses for certain vehicles which
may, in the hands of the Company or a Superior Subsidiary, have to be
re-licensed.  If, by reason of the re-licensing of any such vehicles or for any
other reason, the prepaid licenses contributed by the USC Group become impaired,
worthless or the like, then any resulting deduction from or charge against
profit or loss shall be specially allocated to the USC Group, and such
allocation shall (on a dollar for dollar basis) decrease the profit, or increase
the loss, which would otherwise be allocated to the USC Group (but, as with any
deduction for impairment of goodwill specially allocated to the USC Group, any
deduction or charge for impairment, worthlessness or the like of any such
prepaid license shall not be taken into account for purposes of applying the
provisions of Section (g) below and; accordingly, shall not give rise to (or
increase) any obligation of Levy to make a payment to the USC Group (or any USC
Member) pursuant to Section 9.1(g) below).

16

--------------------------------------------------------------------------------




 

          (g)             In the event that the aggregate allocation of profit
of the Company to the USC Group for the Company’s fiscal year ending December
31, 2007, is less than $2,100,000, Levy agrees to pay the USC Group (pro rata to
the USC Members in proportion to their respective Share ownership) an amount
equal to the lesser of (i) forty (40%) percent of the difference between
$2,100,000 and the amount of profit allocated to the USC Group for such fiscal
year and (ii) $840,000.  Any such payment shall be treated, for federal income
tax purposes, as a contribution by Levy to the Company’s capital and a
guaranteed payment by the Company to the USC Group for the use of capital within
the meaning of Section 707(c) of the Code, the deduction for which shall be
allocated to Levy for such tax purposes.  There shall be no net credit or debit
to Levy’s capital account on account of such payment (and/or on account of any
deemed contribution and deduction resulting therefrom), which shall be
disregarded in determining profit or loss under this Section 9.1.  Such payment
will be made within 60 days after the end of the fiscal year.

          Section 9.2          Capital Accounts.

 

          (a)             The Company shall maintain for each Member a capital
account to which such Member’s capital contributions, and any profits allocated
to such Member, shall be credited, and against which distributions to such
Member, and any losses allocated to such Member, shall be charged.  The profits
and losses to be taken into account in maintaining the Members’ respective
capital accounts shall be determined in accordance with Section 9.1 above.

 

 

 

          (b)             No Member shall have any obligation to restore any
negative balance in such Member’s capital account.

 

 

 

Section 9.3          Allocations Solely for Tax Purposes.

 

 

 

          (a)             Each item of income, gain, loss or deduction entering
into the computation of the Company’s profit and loss as determined for federal
income tax purposes shall be allocated among the Members in the same proportions
as the corresponding items are allocated for capital accounting (“book”)
purposes, except as provided below in this Section 9.3.

 

 

 

          (b)             Income, gain, loss and deduction with respect to any
property (other than cash) contributed to the capital of the Company shall,
solely for tax purposes, be allocated among the Members so as to take account of
any variation between the adjusted basis to the Company of the property for
federal income tax purposes and such property’s fair market value at the time of
such contribution in the following manner, or in such other manner as the Board
may choose.  Any depreciation or amortization for income tax purposes of any
asset contributed by a Member shall be allocated to such Member and, on sale or
other taxable disposition of any such asset, (i) gain shall be allocated to such
Member except to the extent that the “amount realized” (within the meaning of
Section 1.1001-1(a) of the Treasury Regulations) on such sale or other
disposition exceeds the fair market value of such asset at the time of
contribution to the Company and (ii) loss shall be allocated to such Member
except to the extent that the fair market value of such asset at the time of
contribution to the Company exceeds the “amount realized” (within the meaning of
Section 1.1001-1(a) of the Treasury Regulations) on such sale or other
disposition.

 

 

 

          (c)             Allocations pursuant to this Section 9.3 are solely
for tax purposes, and shall affect neither the capital accounts of, nor any
distributions to, the Members.

17

--------------------------------------------------------------------------------




ARTICLE 10
LIABILITY

          Section 10.1          Limited Liability.

          Except as otherwise provided by the Act, the debts, obligations and
liabilities of the Company, whether arising in contract, tort or otherwise,
shall be solely the debts, obligations and liabilities of the Company, and the
Members, Representatives or officers of the Company shall not be obligated
personally for any such debt, obligation or liability of the Company solely by
reason of being Members, Representatives or officers of the Company.

ARTICLE 11
TAX MATTERS

          Section 11.1          Tax Returns.

          The Members shall cause to be prepared and filed in a timely manner
all required federal, state, local and foreign income and other tax returns of
the Company.  The Company, at its expense, shall furnish any Member, upon
request, such information as is reasonably necessary to prepare and/or file any
tax return or accounting statement in any jurisdiction for such Member or any
affiliated group of which it is a member.

          Section 11.2          Tax Elections.

          The Company may make any election on the appropriate tax returns of
the Company, including but not limited to:

 

          (a)          adopting the calendar year as the Company’s fiscal year;

 

 

 

          (b)          an election pursuant to Code Section 754.

18

--------------------------------------------------------------------------------




          Section 11.3          Tax Matters Partner.

          Kurtz Gravel Company is hereby designated the Tax Matters Partner (as
defined in Code Section 6231(a)(7)) of the Company.  Except as set forth in
Section 6.8(j), any accountants and/or lawyers retained by the Company in
connection with any matters relating to the duties of the Tax Matters Partner,
including in connection with any audit of the Company by the Internal Revenue
Service or any other taxing authority, shall be selected by the Tax Matters
Partner and the costs thereof shall be borne by the Company.  The Tax Matters
Partner shall consult in good faith with the other Member regarding any matter
within the scope of its authority as Tax Matters Partner and shall use
reasonable efforts to allow such other Member to participate therein. Following
receipt of written notice from the other Member invoking the provisions of this
Section 11.3, the Tax Matters Partner shall not execute or file any documents or
make any election, other than any such acts associated with routine annual or
periodic filings, give any consent, enter into any agreement, or settle any
contest without the written consent of the other Member, which consent shall not
be unreasonably withheld or delayed. 

ARTICLE 12
ADMISSION OF ADDITIONAL OR SUBSTITUTE MEMBERS

          No additional or substitute Members may be admitted to the Company
without the approval of a four-fifths (4/5) majority of the Board of Directors;
provided however that any assignment or transfer of Shares is subject to the
restrictions set forth in Section 5.2, and any assignee acquiring Shares in
compliance with Section 5.2 shall automatically be admitted to the Company as a
substitute Member, who shall accede to all of the rights and obligations
(without releasing the transferring Member from any of such obligations) of the
transferring Member upon such sale, assignment or transfer.

ARTICLE 13
DISSOLUTION

          Section 13.1          Dissolution Events.

          The Company will be dissolved and its affairs shall be wound up upon
the first to occur of the following:

 

          (a)          the Members’ unanimous agreement to dissolve;

 

 

 

          (b)          the arbitrator’s or arbitration committee’s, pursuant to
Section 6.3(f), decision to dissolve;

 

 

 

          (c)          the entry of a decree of judicial dissolution under
Section 801(d) of the Act; or

 

 

 

          (d)          the sale, exchange or disposition of all or substantially
all of the assets of the Company.

19

--------------------------------------------------------------------------------




          Section 13.2          Winding Up.

          In the event of dissolution, the Company shall conduct only such
activities as are necessary to wind up its affairs (including the sale of the
assets of the Company in an orderly manner), and the assets of the Company
remaining after payment of or provision for the Company’s debts and liabilities
shall be distributed to the Members in the manner, and in the order of priority,
set forth in Section 8.4. 

          Section 13.3          Certificate of Dissolution.

          After the affairs of the Company have been wound up and the Company
terminated, a certificate of dissolution shall be executed and filed with the
Michigan Department of Consumer and Industry Services.

ARTICLE 14
MISCELLANEOUS

          Section 14.1          General.

 

          (a)               Jurisdiction; Service of Process.  Legal proceedings
commenced by any party hereto arising out of any of the transactions or
obligations contemplated by this Agreement shall be brought exclusively in the
federal court in Detroit, Michigan, or in the absence of federal jurisdiction in
Oakland County Circuit Court in Michigan.  The parties hereto irrevocably and
unconditionally submit to the jurisdiction of such courts and agree to take any
and all future action necessary to submit to the jurisdiction of such courts. 
The parties hereto irrevocably waive any objection that they now have or
hereafter may have to the venue of any suit, action or proceeding brought in any
such court and further irrevocably waive any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum. 
Final non-appealable judgment against any party hereto in any such suit, action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment, a certified or true copy of which shall be conclusive
evidence of the fact and the amount of any indebtedness or liability of the
party therein described, or by appropriate proceedings under any applicable
treaty or otherwise.

 

 

 

          (b)              Governing Law.  This Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Michigan, without giving effect to conflicts of law principals.

 

 

 

          (c)              Notices.  All agreements, notices, requests, demands
and other communications called for or contemplated under this Agreement shall
be in writing and shall be deemed to have been duly given when delivered to the
party to whom addressed or when sent by facsimile (if promptly confirmed by
registered or certified mail, return receipt requested, prepaid and addressed)
to the parties, their successors in interest, or their permitted assignees at
the addresses set forth on the signature pages to this Agreement, or at such
other addresses as the parties may designate by written notice in the manner
aforesaid.

20

--------------------------------------------------------------------------------




 

          (d)                Assignment.  Except as otherwise provided in
Section 5.2 and this Section 14.1(d), neither party hereto will transfer or
assign any right, obligation or remedy under this Agreement.  Any transfer or
assignment not permitted by this Section 14.1(d) will be void and of no effect. 
Except as otherwise set forth in Section 5.2, any party hereto may at any time
transfer or assign any right, obligation or remedy under this Agreement to an
Affiliate under common control with such party hereto provided that, at the time
of such transfer, the transferee shall agree in writing to be bound by all
applicable terms of this Agreement; provided, however, that such transfer or
assignment shall not discharge the transferring or assigning party from its
obligations under this Agreement unless the non-transferring or non-assigning
party hereto consents to such transfer or assignment. No transfer or assignment
in reliance on this Section 14.1(d) will affect the parties’ rights or
obligations under this Agreement, except as may be otherwise agreed by the
parties in writing.

 

 

 

          (e)                Complete Agreement, Amendments and Waiver.  This
Agreement constitutes the entire agreement of the parties hereto with respect to
the transactions contemplated herein and shall supersede all previous oral and
written and all contemporaneous oral negotiations, commitments, and
understandings.  This Agreement may be modified only by a written instrument
duly executed by each party hereto.  Except as herein expressly provided to the
contrary, no breach of any covenant or agreement contained herein shall be
deemed waived unless expressly waived in writing by the party that might assert
such breach.

 

 

 

          (f)                Counterparts.  This Agreement may be executed in
one or more counterparts, each of which shall be deemed an original, and all of
which together shall constitute one and the same instrument.

 

 

 

          (g)                Headings.  Headings in this Agreement are for
reference purposes only and shall not be deemed to have any substantive effect.

 

 

 

          (h)                Attorneys’ Fees.  In the event that any action or
proceeding, including arbitration, is commenced by any party hereto for the
purpose of enforcing any provision of this Agreement, the parties to such
action, proceeding or arbitration may receive as part of any award, judgment,
decision or other resolution of such action, proceeding or arbitration their
costs and reasonable attorneys’ fees as determined by the person or body making
such award, judgment, decision or resolution.  Should any claim hereunder be
settled short of the commencement of any such action or proceeding, including
arbitration, the parties in such settlement shall be entitled to include as part
of the damages alleged to have been incurred reasonable costs of attorneys or
other professionals in investigating or counseling on such claim.

 

 

 

          (i)                Severability.  Any provision of this Agreement
which is invalid, illegal or unenforceable in any jurisdiction will, as to that
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability, without affecting in any way the remaining provisions hereof
in such jurisdiction or rendering that or any other provision of this Agreement
invalid, illegal or unenforceable in any other jurisdiction.

21

--------------------------------------------------------------------------------




 

          (j)                Third Parties.  Nothing in this Agreement, express
or implied, is intended to confer upon any party, other than the parties hereto
and their respective successors and permitted assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.

 

 

 

          (k)               Drafting Presumption. The parties hereto agree that
they participated in the drafting of this Agreement and, in the event that any
dispute arises in the interpretation or construction of this Agreement, no
presumption shall arise that either one party or the other drafted this
Agreement.

          Section 14.2          Necessary Actions.

          Subject to applicable law, the Members will act in such a manner as
may be necessary to give effect to the provisions of this Agreement.

          Section 14.3        Access to Information.

 

          (a)            Except as necessary to comply with applicable law or
contract, and subject to any applicable privileges (including the
attorney-client privilege), each Member shall, upon reasonable prior notice, be
given reasonable access to the Company’s employees, agents, properties, books
and records during normal business hours.  The Company will prepare and deliver
such financial or other information concerning its business as either Member may
reasonably request.

 

 

 

          (b)            The Company will furnish to each Member, upon request,
as promptly as practicable, such information and assistance as is reasonably
necessary for the filing of each Member’s tax returns, the making of any
election related to taxes, the preparation for any audit by any tax authority,
and the prosecution or defense of any claim, suit or proceeding relating to any
tax return.

          Section 14.4          Freedom of Action.

          Except as set forth in Sections 14.5 and 14.6, each Member and its
Affiliates (for the purposes of this Section 14.4, each a “Permitted Person”)
may have other business interests and may engage in any other business or trade,
profession or employment whatsoever, on its own account, or in partnership with,
or as an employee, officer, director or stockholder of, any other person or
entity.  Except as set forth in Sections 14.5 and 14.6, neither the Company nor
any Member or Affiliate thereof shall have any rights by virtue of this
Agreement in and to any such venture or the income or profits derived therefrom,
regardless of whether or not such venture was presented to a Permitted Person as
a direct or indirect result of such Permitted Person’s connection with the
Company.  Except as set forth in Sections 14.5 and 14.6, no Permitted Person
shall have any obligation to present any business opportunity to the Company and
no Permitted Person shall be liable to the Company, any Member or any Affiliate
thereof for breach of any fiduciary or other duty, as a Member or otherwise, by
reason of the fact that such Permitted Person pursues or acquires any such
business opportunity, directs such business opportunity to another person or
entity or fails to present such business opportunity, or information regarding
such business opportunity, to the Company.

22

--------------------------------------------------------------------------------




          Section 14.5          Company Opportunities.

 

          (a)                The Company and each Member shall have the rights
set forth in this Section 14.5 with respect to Company Opportunities.  Neither
the Company nor any Member or Affiliate thereof shall take any actions with
respect to a Company Opportunity except in compliance with this Section 14.5.

 

 

 

          (b)                In the event that any Member or its Affiliates
become aware of a Company Opportunity (other than an Ancillary Transaction, as
defined in Section 14.5(c)) that such Member or such Member’s Affiliate desires
to pursue, such Member (the “Proposing Member”) shall notify the Member Group of
which it is not a member (the “Deciding Member Group”) in writing (an
“Opportunity Notice”) thereof. Upon delivery of the Opportunity Notice, the
Deciding Member Group shall have the sole right to elect whether the Company
shall pursue the Company Opportunity.  The Deciding Member Group shall have
thirty (30) days after receipt of an Opportunity Notice to notify the Proposing
Member of the Company’s desire to pursue the Company Opportunity (the
“Response”).


 

                 (i)          If the Deciding Member Group delivers a Response
that the Company elects to pursue the Company Opportunity, then the Company
shall use its best efforts to (A) enter into good faith negotiations regarding
the Company Opportunity within fifteen (15) days after the Deciding Member
Group’s receipt of the Opportunity Notice, and (B) negotiate the terms of and
consummate the transaction contemplated by the Company Opportunity within
one-hundred fifty (150) days after the Deciding Member Group’s receipt of the
Opportunity Notice, or such longer period as is practical under the
circumstances.  In such event, neither any Member nor any Affiliate thereof
shall pursue the Company Opportunity individually.

 

 

 

                 (ii)          If the Deciding Member Group delivers a Response
that the Company elects to forego the Company Opportunity, the Company shall not
pursue the Company Opportunity. In such event, the Proposing Member or any
Affiliate thereof shall be free to pursue the Company Opportunity.


 

          (c)                In the event that a Member or its Affiliates become
aware of a Company Opportunity that is part of an Ancillary Transaction, the
Member or Affiliate shall follow the procedures set forth in this Section
14.5(c) in lieu of those set forth in Section 14.5(b). An “Ancillary
Transaction” is a transaction in which a Member or its Affiliate proposes, in
the same or in a series of related transactions, to purchase or engage in both
(a) a Company Opportunity that would be subject to Section 14.5(b), and (b)
businesses or operations that, by themselves, would not constitute a Company
Opportunity subject to Section 14.5(b) (“Other Business”); provided, however,
that a transaction is not an Ancillary Transaction if the revenues for the
Company Opportunity for the preceding calendar year are more than 25% of the
combined revenues of the Company Opportunity and Other Business for such
period.  With respect to any Company Opportunity that is included in an
Ancillary Transaction, the Member or its affiliate pursuing such Company
Opportunity may consummate the Ancillary Transaction without violating this
Section 14.5 provided that the acquiring Member or Affiliate within six months
after the Ancillary Transaction consummates a sale of the Company Opportunity to
the Company with the express written consent of the Member Group of which it is
not a member, which may be withheld in such other Member Group’s sole
discretion, for a purchase price equal to (A) the percentage of the EBITDA of
the Company Opportunity for the preceding calendar year compared to the combined
EBITDA of the Company Opportunity and Other Business for such period, multiplied
by (B) the total purchase price for the Ancillary Transaction; provided that, if
the other Member Group elects not to consummate the sale of the Company
Opportunity to the Company, the acquiring Member shall be free to keep and
pursue the Company Opportunity.

23

--------------------------------------------------------------------------------




          Section 14.6          Confidentiality; Non-Competition;
Non-Solicitation.

 

             (a)              Each Member recognizes and acknowledges that it
may receive certain confidential and proprietary information and trade secrets
of the Company and its Affiliates, including but not limited to confidential
information of regarding identifiable, specific and discrete business
opportunities being pursued by the Company or its Affiliates (the “Confidential
Information”).  Each Member (on behalf of itself and, to the extent that such
Member would be responsible for the acts of the following persons under
principles of agency law, its directors, officers, shareholders, managers,
partners, employees, agents and members) agrees that it will not, during or
after the term of this Agreement, whether through an Affiliate or otherwise,
take commercial or proprietary advantage of or profit from any Confidential
Information or disclose Confidential Information to any third party for any
reason or purpose whatsoever, except (i) to authorized representatives and
employees of the Company or its Affiliates and as otherwise may be proper in the
course of performing such Member’s obligations, or enforcing such Member’s
rights, under this Agreement; (ii) as part of such Member’s normal reporting or
review procedure, or in connection with such Member’s or its Affiliates’ normal
marketing, informational or reporting activities, or to such Member’s (or any of
its Affiliates’) auditors, attorneys or other agents; (iii) to any bona fide
prospective purchaser of the equity or assets of such Member or its Affiliates
or the Shares held by such Member, or prospective merger partner of such Member
or its affiliates, provided that such purchaser or merger partner agrees to be
bound by the provisions of this Section 14.6; or (iv) as is required to be
disclosed by order of a court of competent jurisdiction, administrative body or
governmental body, or by subpoena, summons or legal process, or by law, rule or
regulation, provided that the Member required to make such disclosure shall
provide to the Board prompt notice of any such disclosure.  For purposes of this
Section 14.6, “Confidential Information” shall not include any information of
which such Member (or its affiliates) learns from sources other than the
Company, whether prior to or after such information is actually disclosed by the
Company.

 

 

 

          (b)             During the term of and for a period of 24 months after
the termination of this Agreement, neither Levy nor USC nor any of their
respective affiliates will, engage, directly or indirectly, in the Business in
the State of Michigan except through its ownership of the Company or after
compliance with Section 14.5 above.

24

--------------------------------------------------------------------------------




 

          (c)             During the term of and for a period of 24 months after
the termination of this Agreement, (i) neither Member nor any of its Affiliates
shall directly solicit or induce any officer, director or other employee (each a
“Restricted Person”) of the Company, the other Member or any of their Affiliates
to leave the employ of the Company, the other Member or such Affiliate; and (ii)
the Company shall not directly solicit or induce any Restricted Person of either
Member or their Affiliates to leave the employ of such Member or affiliate
without the prior written consent of such Member or Affiliate.  The foregoing
covenants against solicitation of employees shall not apply to any of a party’s
employees who, without any solicitation or recruitment by the other party,
contacts the other party regarding possible employment, including without
limitation, in response to any general advertisement.

 

 

 

          (d)             Each party acknowledges that its obligations under
this Section 14.6 are of a special, unique and extraordinary character, that
they are reasonably related to the legitimate business interests of the Members,
Company and/or their respective Affiliates, and that a failure to perform any
such obligation or a violation of such obligations under this Section 14.6 would
cause irreparable harm to the Members, Company and/or their respective
Affiliates and the Business, the amount of which may not be readily
ascertainable and for which adequate compensation could not be fashioned. 
Accordingly, each party agree that each other party will have the right, without
the need to prove irreparable injury or to post bond, to obtain an immediate
injunction against any breach or threatened breach of this Section 14.6, as well
as the right to pursue any and all other rights and remedies available at law or
in equity.

          Section 14.7          Member Group Representative.

          Each Member Group shall appoint one Member as its representative (a
“Member Group Representative”), and all actions to be taken, and notices
received or given, under this Agreement by a Member Group Representative will be
binding upon its Member Group and each Member thereof. The initial USC Member
Group Representative is Kurtz Gravel Company, and the initial Levy Member Group
Representative is Levy.

[Signature page follows.]

25

--------------------------------------------------------------------------------




          IN WITNESS WHEREOF, the parties hereto have executed this Agreement on
the date first written above.

 

KURTZ GRAVEL COMPANY,

 

a Michigan corporation

 

 

 

 

 

 

 

By:

/s/ Cesar Monroy

 

 

--------------------------------------------------------------------------------

 

Name:

Cesar Monroy

 

Title:

VP

 

 

 

 

Address:

2925 Briarpark, Suite 1050

 

 

Houston, TX 77042

 

 

 

 

 

 

 

SUPERIOR HOLDINGS, INC., (f/k/a Superior Redi-Mix, Inc.), a Michigan corporation

 

 

 

 

 

By:

/s/ Cesar Monroy

 

 

--------------------------------------------------------------------------------

 

Name:

Cesar Monroy

 

Title:

VP

 

 

 

 

Address:

2925 Briarpark, Suite 1050

 

 

Houston, TX 77042

 

 

 

 

 

 

 

EDW. C. LEVY CO.,

 

a Michigan corporation

 

 

 

 

 

By:

/s/ S. Evan Weiner

 

 

--------------------------------------------------------------------------------

 

Name:

S. Evan Weiner

 

Title:

Vice President

 

 

 

 

Address:

8800 Dix Avenue

 

 

Detroit, Michigan 48209

SIGNATURE PAGE TO OPERATING AGREEMENT

--------------------------------------------------------------------------------




Exhibit A

Members

Member

 

Shares

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Edw. C. Levy Co.

 

500

Kurtz Gravel Company

 

250

Superior Holdings, Inc. (f/k/a Superior Redi-Mix, Inc.)

 

250


--------------------------------------------------------------------------------




Exhibit 5.3

          The Buy-Sell Price per share shall be a price per Share determined by
the Terminating Group, but shall in no event be less than (i) the Stipulated
Price (determined below) divided by (ii) the total number of Shares outstanding.
For purposes hereof, the “Stipulated Price” shall mean the average annual
reported EBITDA (earnings before interest, tax, depreciation and amortization,
the components of which are determined in accordance with GAAP) excluding any
extraordinary gain or loss and excluding any rebates described in Section
9.1(e), of the Company, averaged over the three most recently completed fiscal
years, multiplied by a factor of five (5); provided, however, that

          (i)          all references to “Stipulated Price” assume that the
Company has no indebtedness for borrowed money (“Debt”), and has no cash; the
“Stipulated Price” shall in all cases be decreased by the principal amount and
any accrued interest relating to any Debt outstanding as of the closing of the
purchase, and shall be increased by the amount of cash and cash equivalents of
the Company as of the closing of the purchase;

          (ii)         during 2007, 2008 and 2009, the Stipulated Price (before
giving effect to clause (a)(i) above) shall equal $119,000,000.

--------------------------------------------------------------------------------




JOINDER AGREEMENT

          This JOINDER AGREEMENT is made effective April 2, 2007 by BWB, Inc. of
Michigan, a Delaware corporation (“BWB”), Builders’ Redi-Mix, LLC, a Delaware
limited liability company (“Builders’”), USC Michigan, Inc., a Delaware
corporation (“USC”) (collectively the “New Members”) and Superior Materials
Holdings, LLC (f/k/a Superior Joint Venture, LLC), a Michigan limited liability
company (the “Company”).

Recitals

 

A.

The New Members are a party to that certain Contribution Agreement dated March
26, 2007 by and among (i) the New Members, (ii) Kurtz Gravel Company, a Michigan
corporation, Superior Holdings, Inc. (f/k/a Superior Materials, Inc., f/k/a
Superior Redi-Mix, Inc.), a Michigan corporation and Edw. C. Levy Co., a
Michigan corporation (the “Existing Members”) and (iii) Company.

 

 

 

 

B.

Effective April 1, 2007, at the closing of and in accordance with the terms of
the Contribution Agreement, (i) the Existing Members contributed certain assets
to the Company in exchange for Shares (as defined in the Operating Agreement) in
the Company and (ii) entered into an Operating Agreement (the “Operating
Agreement”) to evidence the admission of the Existing Members as members of the
Company and set forth their agreement for the governance and operation of the
Company.  Capitalized terms used but not defined in this Agreement have the
meanings given to them under the Operating Agreement.

 

 

 

 

C.

Under Section 3.5(b) of the Contribution Agreement, the New Members have the
option to contribute certain assets to the Company in exchange for an aggregate
250 Shares in the Company, and the New Members have previously provided notice
of the exercise of such option and desire to exercise such option.

Agreement

 

1.

Contribution of Assets.  Pursuant to various conveyance instruments effective as
of April [2], 2007, including a Bill of Sale, an Assignment and Assumption
Agreement, and certain Deeds and Assignments and Assumptions of Lease, the New
Members have contributed the USC Option Assets (as defined in the Operating
Agreement) to the Company.


--------------------------------------------------------------------------------




 

2.

Issuance of Shares.  The Company hereby issues 84 Shares to BWB, 83 Shares to
Builders’ and 83 Shares to USC.  As of the date hereof, the outstanding share
ownership, which shall be reflected on Exhibit A to the Operating Agreement, is
as follows:


 

 

 

Edw. C. Levy Co.

500

 

 

 

Kurtz Gravel Company

250

 

 

 

Superior Holdings, Inc.

250

 

 

 

BWB, Inc. of Michigan

84

 

 

 

Builders’ Redi-Mix, LLC

83

 

 

 

USC Michigan, Inc.

83


 

3.

Admission to Company.  The New Members are hereby admitted to the Company as
Members and are designated as “USC Members” as if they were original parties to
the Operating Agreement.  The New Members acknowledge and agree that they are
bound by, and their Shares are subject to, all terms and conditions of the
Operating Agreement.

[Signatures Appear on the Next Page]

2

--------------------------------------------------------------------------------




          The undersigned have executed this Joinder Agreement to be effective
as of the date specified in the preamble.

 

BWB, INC. OF MICHIGAN

 

 

 

 

 

 

 

By:

/s/ Curt Lindeman

 

 

--------------------------------------------------------------------------------

 

Name:

Curt Lindeman

 

Title:

Vice President

 

 

 

 

BUILDERS’ REDI-MIX, LLC

 

 

 

 

 

 

 

By:

/s/ Curt Lindeman

 

 

--------------------------------------------------------------------------------

 

Name:

Curt Lindeman

 

Title:

Vice President

 

 

 

 

USC MICHIGAN, INC.

 

 

 

 

 

 

 

By:

/s/ Robert Hardy

 

 

--------------------------------------------------------------------------------

 

Name:

Robert Hardy

 

Title:

Vice President

 

 

 

 

SUPERIOR MATERIALS HOLDINGS, LLC (f/k/a Superior Joint Venture, LLC)

 

 

 

 

 

 

 

By:

/s/ Michael Harlan

 

 

--------------------------------------------------------------------------------

 

Name:

Michael Harlan

 

Title:

Vice President

3

--------------------------------------------------------------------------------